Citation Nr: 0837774	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-16 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of diabetes mellitus with erectile 
dysfunction, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for right eye iritis.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for left wrist 
tendonitis, claimed as secondary to status post operative 
ganglion cyst of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1967 to 
November 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for right eye 
iritis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's diabetes mellitus requires the use of 
insulin and a restricted diet, but does not require the 
regulation of activities; the erectile dysfunction is without 
loss of erectile power or deformity.

2.  Hypertension was not manifest in service or to a 
compensable degree within one year of separation, and is 
unrelated to service.

3.  Hypertension is not attributable to a service-connected 
disease or injury.

4.  The appellant does not have PTSD.

5.  Tendonitis of the left wrist is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus with erectile dysfunction have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Hypertension is not proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

5.  Tendonitis of the left wrist was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  Notice must be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
December 2001 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  Similarly, notice of the disability rating 
criteria for diabetes mellitus was not provided until May 
2008, after the assignment of an initial disability rating.  
This is error and presumed prejudicial to the appellant 
unless VA can demonstrate otherwise.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the Board finds 
that there is no prejudice to the appellant in these timing 
errors because the claims were subsequently readjudicated.  
In June 2007, the service connection claims were 
readjudicated and VA sent the appellant a Supplemental 
Statement of the Case dated the same notifying him of the 
actions taken and evidence obtained or received.  In June 
2008, the claim for an increased initial evaluation was 
readjudicated and VA sent the appellant a Supplemental 
Statement of the Case dated the same notifying him of the 
actions taken and evidence obtained or received.

Essentially, the appellant has not been deprived of 
information needed to substantiate his claims and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here.  Also, the Board notes that the 
appellant's statements of record reflect actual knowledge of 
the evidence necessary to substantiate his claims and that he 
has been represented in his appeal by an accredited veterans 
service organization.  Therefore, the Board concludes that 
the appellant is not prejudiced by a decision in this case.  
Moreover, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and treatment records of the Texas Department of 
Criminal Justice (TDCJ) have been associated with the claims 
folder.  Additionally, the appellant was afforded VA 
examinations and the opportunity to appear for a hearing.  
The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed.  The 
claimant has had sufficient notice of the type of information 
needed to support the claim and the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied.



II.  Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

Diabetes is rated under 38 C.F.R. § 4.120, Diagnostic Code 
7913, which provides a 20 percent rating for diabetes 
requiring insulin and a restricted diet, or; an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is assigned when insulin, a restricted diet, and 
regulation of activities are required.  A 60 percent rating 
is assigned when insulin, a restricted diet and regulation of 
activities are required, along with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  38 C.F.R. § 4.119.  Noncompensable complications 
are considered part of the diabetic process under Code 7913.  
See Note 1 to Code 7913.

The appellant seeks an evaluation greater than the currently 
assigned 20 percent evaluation for diabetes mellitus.  In his 
January 2003 notice of disagreement, the appellant argued 
that he takes insulin twice a day, glyburide daily, has a 
diabetic diet, and has restricted activities.  Restricted 
activities were described as being limited to the use of a 
bottom bunk in prison and no walking over 199 yards.  He 
further argued that his activities would be further 
restricted were he not confined in prison.

Upon careful review of the record, the Board concludes that 
diabetes mellitus is appropriately evaluated as 20 percent 
disabling and that the evidence shows no basis for a staged 
evaluation.  In order to warrant a higher rating, treatment 
must include regulation of activities as well as insulin and 
dietary restrictions.  While the appellant contends that his 
activities are regulated due to his diabetes, such assertions 
are not borne out by the medical evidence of record.  The 
record establishes that diabetes mellitus does not require 
any regulation of activities due.
The evidence of record includes report of VA examination 
dated June 2002.  On this examination, the appellant denied 
episodes of ketoacidosis or hypoglycemic reactions, and he 
reported gaining weight on a 2200 calorie diet.  The 
appellant further denied that diabetes adversely affected his 
activities.  The examiner noted that the appellant received 
insulin and glyburide daily, and visited a diabetic care 
provider every 90 days.

Additional medical records reflect similarly.  TDCJ treatment 
records dated 1985 to 2007 show that the appellant was 
regularly seen for insulin dependent diabetes mellitus and 
that he received insulin and glyburide daily.  These records 
also show that the appellant was counseled on the importance 
of not missing meals, and indicated that the appellant had 
had restricted activities due to back problems.  Two episodes 
of low blood sugar were noted.  However, these records show 
no episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization.  A notation of diabetes mellitus 
with neuropathy requiring evaluation was made in July 2007.  
At this time, the examiner indicated that the appellant would 
benefit from daily aerobic exercise.  The fact that exercise 
was suggested establishes that there was no regulation of 
activity.

In May 2006, a second VA examination was conducted.  The 
examiner reviewed the claims folder and pertinent medical 
records, noting that the appellant had had 2 episodes of 
hypoglycemic reactions:  The first was one month ago, and the 
second was one week ago.  There were no episodes of 
ketoacidosis or hospitalization for either hypoglycemic 
reaction or ketoacidosis.  The examiner indicated that the 
appellant followed the American Diabetic Association diet, 
and that he had gained 4 pounds in the last 3 months.  The 
examiner reported that there were no restrictions on the 
appellant activities due to diabetes.  Treatment included 
glyburide, methformin, and insulin injections.  The examiner 
noted that appellant visited a diabetic care provider every 3 
months.  Examination revealed no complication due to diabetes 
mellitus other than erectile dysfunction.  The diagnosis was 
diabetes mellitus, type II, with erectile dysfunction.  VA 
peripheral nerves examination in July 2007 reflects that 
clinical findings were negative for peripheral neuropathy of 
the lower extremities.

Based on the above, the claim for an increased evaluation is 
denied and a uniform disability rating is appropriate.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The Board acknowledges that the appellant is competent to 
report his symptoms.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence does not demonstrate the 
medical necessity of regulation of the appellant's activities 
due to diabetes mellitus.  As such, an evaluation in excess 
of 20 percent, or a staged rating, is not for application.  
Similarly, as peripheral neuropathy is not shown on current 
VA examination, a separate disability rating is not 
warranted.  Although there was a prior report of neuropathy, 
such was not documented.  We conclude that an opinion that 
includes clinical examination is more probative than an 
unsupported notation.

Lastly, the medical record shows erectile dysfunction 
associated with diabetes mellitus.  The Board observes that 
service connection has been granted for this; but there is no 
basis for a separate compensable evaluation.  Special monthly 
compensation based upon loss of use of a creative organ 
(subsection k) has also been awarded.  Notwithstanding the 
above, there is no evidence of loss of erectile function or 
deformity of the penis.  Rather, other than erectile ability, 
no other genitourinary symptoms were noted.  Therefore, a 
separate compensable evaluation is not warranted.

III.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Hypertension shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there was recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, supra, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, as 
the pre-amended version is less restrictive and, thus, favors 
the claimant.

Hypertension 

The appellant argues that that he has hypertension secondary 
to service connected diabetes mellitus.  As the appellant 
does not assert that his claimed disability is a result of 
combat, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are not for application in this matter.  In fact, the 
appellant reports in October 2001 on his original VA claim, 
VA Form 21-526, that hypertension had its onset on or around 
April 1995 and that he received treatment through the TDCJ.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for hypertension.  As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert supra.

The evidence of record shows that that hypertension was not 
manifest in service or to a compensable degree within one 
year of separation, and is unrelated to service.  Available 
service medical records are silent for complaints or findings 
for abnormal cardiovascular or blood pressure pathology.  
Hypertension is first shown in 1995 TDCJ medical records, 
roughly 20 years after service discharge.

The evidence of record further shows that hypertension is not 
attributable to a service-connected disease or injury.  
Competent evidence has not been submitted showing that 
hypertension is attributable to any service-connected disease 
or injury, including service-connected diabetes mellitus.  
While the appellant alleges that hypertension is due to 
service-connected diabetes mellitus, the appellant is not 
competent to establish this etiological relationship.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board 
finds that the etiology of hypertension, first manifested 
many years after service and diagnosed prior to the onset of 
diabetes, is far too complex a medical question to lend 
itself to the opinion of a layperson.

Additionally, the Board observes that report of VA 
examination dated June 2002 reflects a diagnosis for 
hypertension with cardiomegaly, less than likely service 
connected as hypertension was diagnosed prior to the 
diagnosis of diabetes mellitus.  This opinion weighs against 
the claim.

Accordingly, the weight of the evidence is against the claim.  
Therefore, service connection is denied.

PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

Here, the appellant is a combat veteran.  Therefore, the 
appellant's lay statements alone are enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  No other corroborative evidence is 
necessary to substantiate or verify the appellant's 
assertions as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

However, competent evidence has not been submitted showing a 
diagnosis for PTSD in accordance with 38 C.F.R. § 4.125(a).  
According to 38 C.F.R. § 4.125(a), service connection for 
PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.

In this case, while the TDCJ medical records note PTSD.  
However, the examiner does not establish the basis for the 
opinion.  On VA PTSD examination, no psychiatric disorder to 
include PTSD was found.

Specifically, a November 2004 TDCJ medical report shows that 
the appellant sought evaluation for complaints of PTSD.  It 
further shows that he desired VA benefits for PTSD.  By 
history, he was hospitalized in 1964 for depressive reaction 
due to the accidental death of his younger brother and used 
drugs heavily during service in Vietnam.  He reported 
counseling for PTSD since 2001; however, there are no 
clinical records supporting this assertion.  Clinical 
evaluation reflects normal or adequate findings.  A 
provisional diagnostic impression was PTSD.  Further 
assessment was ordered.  On subsequent evaluation in November 
2004, the appellant reported having recurrent 
dreams/nightmares about Vietnam.  Clinical evaluation showed 
no abnormal thought, judgment, insight, behavior, or affect.  
No assessment was given.  Follow-up in 90 days was ordered.  
Subsequently dated treatment notes reflect notations for 
PTSD, but no evaluation or counseling.  In September 2006, 
the appellant presented with no PTSD symptoms and requested 
only a diagnosis for PTSD.  The appellant refused to be seen 
for mental health evaluation or counseling.

On VA PTSD examination in May 2006, the appellant reported 
non-combat dreams of variable frequency.  A detailed history 
was obtained and the examiner reviewed the appellant's claims 
file.  The appellant reported serving as an infantryman in 
Vietnam and that he was traumatized by the death of a peer.  
Although he did not witness the death, the appellant stated 
that he saw the corpse.  The appellant indicated he had 
engaged in armed robbery while in service and again after 
service.  The examiner noted that the appellant was serving a 
life sentence for aggravated robbery, and that the appellant 
appeared to have no sequelae of combat trauma.  The appellant 
underwent mental status examination screening for DSM-IV 
disorders.  The examiner determined that, while the appellant 
was exposed to trauma in service, his symptoms do not meet 
the criteria for any psychiatric disorder including PTSD.  On 
Axis I, polysubstance abuse, in full remission, was assessed; 
and on Axis II, antisocial personality disorder was assessed.

In this case, there is a conflict in the record.  Some 
notations of PTSD have been entered into treatment/evaluation 
records.  However, the examiners have not established the 
foundation for the opinion.  Although there is a presumption 
that the examiners are competent, the failure to provide 
reasoning allows VA to discount the value of such opinion.  
Far more probative is the VA opinion of 2006.  The 2006 VA 
examination report includes clinical findings and reasoning 
behind the diagnosis.  Based upon the entire record, the 
preponderance of the evidence is against service connection 
for PTSD.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Tendonitis

The appellant seeks service connection for tendonitis of the 
left wrist as a residual of left wrist surgery in service for 
removal of ganglion cyst.

A review of the service medical records reflects that, in 
April 1967, the appellant was seen for lump on the left 
wrist, described as a ganglion which was aspirated.  In June 
1967, the ganglion of the left wrist was surgically removed.  
In July 1967, the appellant was given a profile for excision 
of ganglion of left hand.  The appellant was seen in August 
1968 for ganglion cyst of the left wrist.  It was evaluated 
for removal, but was noted as "getting smaller."  The plan 
was to observe and, if persists, the appellant was to report 
to sick call.  There is no report of separation examination 
associated with the records.

In June 2002, a VA examination was conducted.  The appellant 
complained that his thumb begins to cramp and contract 
flexing into the palm when he holds his barber comb in his 
left hand between the thumb and forefinger.  He denied 
weakness or stiffness, but reported occasional bilateral hand 
swelling.  He denied treatment.  Clinical findings were 
positive, very slightly, for Phalen's sign.  Tinel's sign was 
negative bilaterally.  There was no swelling, effusion, 
erythema, or heat.  Dorsiflexion was to 50 degrees 
bilaterally.  Palmar flexion was to 80 degrees bilaterally.  
Radial deviation was to 45 degrees on the right and 30 
degrees on the left.  X-ray was negative for abnormalities.  
The diagnosis was ganglion cysts of both wrists, excised in 
the military.

In weighing the appellant's statements and the medical 
evidence of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for tendonitis of the left wrist.  Left wrist tendonitis is 
not shown.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. § 1110 (West 2002).  The appellant is not competent 
to provide a medical diagnosis.  Bostain v. West, 11 Vet.App. 
12, 127 (1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); see also, Routen v. Brown, 10 Vet.App. 183, 196 
(1997)("a layperson is generally not capable of opining on 
matters requiring medical knowledge.").  Furthermore, the 
Board notes that competent evidence showing residual 
disability associated with excised ganglion cyst of the left 
wrist has not been presented.  Accordingly, the claim is 
denied.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert 
supra.


ORDER

An evaluation greater than 20 percent for diabetes mellitus 
with erectile dysfunction is denied.

Service connection for hypertension is denied.

Service connection for PTSD is denied.

Service connection for tendonitis of the left wrist is 
denied.


REMAND

Service medical records show that the appellant was seen in 
July 1968 for right eye complaints, described as pain and 
blurred vision.  Objectively, the eye was "quite red".  The 
appellant further reported that the pain was on top of the 
eye and felt like a muscle was pulling apart.  He was 
referred to another doctor.  On referral, the right eyelid 
problem was evaluated.  The impression was hordeoum.

Post service TDCJ medical records show that the appellant was 
seen and diagnosed with iritis.

The appellant avers that his in-service symptoms were the 
first manifestations of the currently diagnosed iritis.  He 
alleges continuity of current iritis-type symptoms since 
service.

In view of the above, and considering that a VA medical 
opinion addressing the etiology of iritis is not currently of 
record, the Board believes remand is necessary.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (the threshold is low 
when considering whether there is an indication that a 
disability or persistent or recurring symptoms of a 
disability may be associated with the veteran's service); see 
also Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court 
held that an examination must be conducted where the record 
before the Secretary (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of disease and 
(2) indicates that those symptoms may be associated with his 
active military service).

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain a medical opinion as 
to whether iritis, diagnosed in 1989, is 
attributable to service, including the in-
service eye complaints.  The examiner 
should review the claims folder.  A 
complete rationale for all opinions must 
be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


